Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 1 of 17




                      EXHIBIT A
      Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page Clerk
                                                              2 of of
                                                                    17the Superior Court
                                                                         *** Electronically Filed ***
                                                                               G. Roa, Deputy
                                                                           10/26/2020 1:17:00 PM
                                                                             Filing ID 12147211



 1   STEVE M. TIDMORE, ESQ.
 2   State Bar No. 007228
     JESSE L. MILLER, ESQ.
 3   State Bar No. 031859
     TIDMORE LAW OFFICES, P.L.L.C.
 4
     301 East Bethany Home Road, Suite C-178
 5   Phoenix, Arizona 85012
     Phone: (602) 264-1973
 6   Fax: (602) 230-7377
 7   Email: stidmoreetidmorelaw.com

 8   Attorneys for Plaintiff

 9               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10
                        IN AND FOR THE COUNTY OF M.ARICOPA
11
     CARI A. MILLER fka CARI A. CLARK,                Case No.: CV2020-013608
12   an adult woman,
13                                                    COMPLAINT
                          Plaintiff,                  (Tort, Motor Vehicle)
14
           VS.
15
16   COSTCO WHOLESALE
     CORPORATION, a corporation; JOHN
17   DOES I-V; JANE DOES I-V; BLACK
18   PARTNERSHIPS I-V; and WEHTE
     CORPORATIONS I-V,
19
                          Defendant.
20
21
           Plaintiff Cari A. Miller fka Cari A. Clark ("Plaintiff'), by and through her
22
23   counsel undersigned, alleges as follows:

24          I.     At all times material hereto, Plaintiff was a resident of Maricopa County,
25   Arizona.
26

                                                  1
      Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 3 of 17




 I          2.     At all times material hereto, Defendant Costco Wholesale Corporation
 2   ("Defendant") was a corporation authorized to do business within the state of Arizona
 3
     with multiple contacts within Maricopa County.
 4
 5          3.     The names of John Does 1-V, Jane Does I-V, Black Partnerships 1-V, and

 6   White Corporations I-V are unknown to Plaintiff, but upon ascertaining their names,
 7   Plaintiff will ask leave of the Court to insert their true names in lieu of the fictitious
 8
     names herein sued upon.
 9
10          4.     Defendant has caused acts out of which this lawsuit arose to occur in

11   Maricopa County, Arizona. The amount in controversy exceeds the Court's minimum
12   jurisdictional amount. This is a Tier 3 case.
13
            5.     On November 1, 2018, Plaintiff was shopping at Defendant's business
14
     premises located at 4570 East Cactus Road in Phoenix, Arizona. Plaintiff entered a
15
16   freezer room containing eggs and butter. After retrieving eggs and placing them in her
17   shopping cart, Plaintiff stepped forward. As she did so, her feet slipped on a puddle of
18
     water that had accumulated on the cement floor of the freezer room causing her to fall
19
     forward, striking her knees and hands on the floor.
20
21          6.     After Plaintiff fell, a young, male employee of Defendant advised Plaintiff
22   that the refrigeration unit for the freezer room had been leaking and causing puddles to
23
     accumulate on the floor.
24
            7.     Defendant has a duty to maintain its business premises in a reasonably
25
26   safe condition and to remedy unreasonably hazardous conditions. Further, Defendant


                                                     2
      Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 4 of 17




 1   had a duty to inspect its business premises and to place invitees entering its business
 2   premises on notice of unreasonably hazardous conditions.
 3
            8.     Defendant breached its duties to Plaintiff by failing to repair the leaking
 4
 5   refrigeration unit or take other remedial measures to stop water from accumulating in

 6   puddles on the cement floor of the freezer room. Further, Defendant breached its duties
 7   to Plaintiff by failing to place signs in the freezer room notifying Plaintiff and other
 8
     invitees of the unreasonably hazardous condition posed by the water leaking from the
 9
     refrigeration unit and puddling on the cement floor.
10
11          9.     The unreasonably hazardous condition posed by the leaking refrigeration
12   unit and the accumulation of water on the cement floor was reasonably foreseeable
13
     Defendant breached its duties to Plaintiff and other invitees by failing to remedy the
14
     foreseeable risk posed by the accumulation of water on the cement floor and by failing
15
16   to place Plaintiff and other invitees on notice of the unreasonably hazardous condition
17   posed by water puddles on the cement floor.
18
            10.    The November 1, 2018, incident causing injury to Plaintiff occurred as a
19
     result of the sole, direct, and proximate negligence of Defendant. The injury incident
20
21   was not caused by Plaintiff's conduct.
22          11.    As the direct result of the negligence of Defendant, Plaintiff sustained
23
     injuries which have caused Plaintiff pain, suffering, mental and emotional anguish and a
24
     general decrease in the quality of life. At this time Plaintiff does not know whether any
25
26

                                                   3
      Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 5 of 17




 I   of said injuries are permanent and, if so, the extent of the permanency. Plaintiff
 2   believes and, therefore, alleges that said injuries may have a permanent, residual effect.
 3
               12.   As a further result of the negligence of Defendant, Plaintiff has incurred
 4
 5   expenses for hospital treatment, medical expenses, physicians, pharmaceuticals,

 6   physical therapy and other expenses, and may continue to incur such expenses in the
 7   future.
 8
               13.   As a further result of the negligence of Defendant, Plaintiff has suffered a
 9
     loss of income and earning capacity has been impaired. Plaintiffs income and earning
10
11   capacity may be impaired in the future.
12             WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:
13
               (1)   For general and compensatory damages in an amount to be proven at trial;
14
               (2)   For special damages for property damage, lost earnings, medical and other
15
16   healthcare expenses which have been incurred and will be incurred in the future;
17             (3)   For Plaintiffs costs herein; and
18
               (4)   For such other relief as the Court deems proper.
19
                                          DATED this      9 64day of ("75(aSet•e- , 2020.
20
21                                        TIDMORE LAW OFFICES P.L.L.C.
22                                                         '271
23                                        Steve M. Tidmore, Esq.
                                          Jesse L. Miller, Esq.
24                                        301 East Bethany Home Road, #C-178
                                          Phoenix, Arizona 85012
25
                                          Attorneys for Plaintiff
26
Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 6 of 17




                      EXHIBIT B
          Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21tlt;i0A
                                                                Page OF 7THE
                                                                          of 17
                                                           SUPERIOR COURT
                                                                FILED
                                                            S. 01.110S.
DIRTYS PROCESS SERVICE LLC                                              DEP
602-469-8899                                          2821DEC        AN 9,58
                 IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

                     IN AND FOR THE COUNTY OF NARICOPA
CARI A. MILLER aka CARI A. CLARK,   )
an adult woman,                     )    Case No. CV2020-013608
                                    )
                                    )        CERTIFICATE OF SERVICE
     Plaintiff,                     )BY A COURT CERTIFIED PROCESS SERVER
                                    )
vs.                                 )
                                    )
COSTCO WHOLESALE CORPORATION, a     )
corporation;                        )
                                    )
                                    )
     Defendants.                    )
                                    )

MARK DOUGHERTY states: That he is duly qualified and licensed to serve
process in this cause within the State in which it was served, having been
so appointed by the court; that he received from Steve M. Tidmore,
attorney for the Plaintiff, the documents as described below:
Summons, Complaint, Certificate Of Compulsory Arbitration
PARTY SERVED               ADDRESS MERE SERVED              DATE & TIME
Costco Wholesale           3800 N. Central Ave #460          12/14/20
Corporation, by serving    Phoenix, AZ 85012                 10:32 a.m.
Beth Erbe at CT Corporation System, stat agent

Service Fees:         Attempts                                        00.00
                      Service                                         36.00
                      Document Prep                                   15.00
                      Mileage    (15)                     15          39.00

                                            TOTAL:    $ 90.00
I declare under p alty of perjury that the foregoing is true and correct.
Executed on Dece er 14, 2020


 ark Doug          cert#4993
Dirtys P          Service LLC
Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 8 of 17




                      EXHIBIT C
AZturboCourtgov
Se
Form
#5091370
                          Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page Clerk
                                                                                  9 of of
                                                                                        17the Superior Court
                                                                                             *** Electronically Filed ***
                                                                                                   G. Roa, Deputy
                                                                                               10/26/2020 1:17:00 PM
                  Person/Attorney Filing: Steve M Tidmore                                        Filing ID 12147214
                  Mailing Address: 301 E. Bethany Home Rd., C-178
                  City, State, Zip Code: Phoenix, AZ 85012
                  Phone Number: (602)264-1973
                  E-Mail Address:stidmore@tidmorelaw.com
                  [ ] Representing Self, Without an Attorney
                  (If Attorney) State Bar Number: 007228, Issuing State: AZ

                                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                        IN AND FOR THE COUNTY OF MARICOPA

                   Cari A. Miller
                   Plaintiff(s),                                          Case No. CV2020-013608
                   V.
                   Costco Wholesale Corporation                           SUMMONS
                   Defendant(s).

                  To: Costeo Wholesale Corporation

                   WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                   AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                   NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                   1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                      served on you with this Summons.

                   2. If you do not want a judgment taken against you without your input, you must file an
                      Answer in writing with the Court, and you must pay the required filing fee. To file your
                      Answer, take or send the papers to Clerk of the Superior Court. 201 W. Jefferson,
                      Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                      approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                      Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                      of this Summons.
                      Note: If you do not file electronically you will not have electronic access to the documents
                      in this case.

                   3. If this Summons and the other court papers were served on you within the State of
                      Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                      date of service, not counting the day of service. If this Summons and the other court papers
                      were served on you outside the State of Arizona, your Answer must be filed within
                      THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                      service.
           Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 10 of 17




        Requests for reasonable accommodation for persons with disabilities must be made to
 the court by parties at least 3 working days in advance of a scheduled court proceeding.

        GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
 and for the County of MARICOPA




SIGNED AND SEALED this Date: October 26, 2020
JEFF FINE
Clerk of Superior Court
By: GABRIELA ROA
Deputy Clerk



Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
advance of a scheduled court proceeding.
If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or bupsfimariconabarorg. Sponsored by the Maricopa
County Bar Association.




                                                                        2
Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 11 of 17




                       EXHIBIT D
            Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 12 of 17



                                                                    Clerk of the Superior Court
                                                                    *** Electronically Filed ***
                                                                          G. Roa, Deputy
                                                                      10/26/2020 1:17:00 PM
                                                                        FiHng ID 12147212
In the Superior                           tate of    1122
                                                       h22112211

   'IMCI   For the 51   FElli5   rSï   1H ¡copa


PiaintifVe Attorney -
Steve U Tidmore
Bar Number: 007228,       issuing State       11,Z                 CV2020-013608
Law Firm: Tidmore Law Offices,P.L.L.C.
301 E. Bethany Home Rd., C-178
Phoenix, AZ 85012
Telephone Number:       (602)264-1973
Email address: stidmore@tidmorelaw.com


Plaintiff:
Cari A. Miller
301 E. Bethany Home Rd., C -178
Phoenix, AZ 85012
Telephone Number:       (602)264-1973
Email address: Stidmore@tidmorelaw.com


Defendant2;
Costco Wholesale Corporation


Discovery Tier t3


Case Category: Tort Motor Vehicle
Case Subcategory: Non-Death/Personal Injury
Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 13 of 17




                       EXHIBIT E
       Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 14  ofof17
                                                               Clerk    the Superior Court
                                                                           *** Electronically Filed ***
                                                                                 G. Roa, Deputy
                                                                             1012612020 1:17:00 PM
Person/Attorney Filing: Steve M Tidmore                                        Filing ID 12147213
Mailing Address: 301 E. Bethany Home Rd., C-178
City, State, Zip Code: Phoenix, AZ 85012
Phone Number: (602)264-1973
E-Mail Address: stidmore@tidmorelaw.com
{ D ] Representing Self, Without an Attorney
(If Attorney) State Bar Number: 007228, Issuing State: AZ


                    IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                  IN AND FOR THE COUNTY OF MARICOPA

Cari A. Miller
Plaintiff(s),                                           Case No.CV2020-013608
v.
Costco Wholesale Corporation
                                                        CERTIFICATE OF
Defendant(s).                                           COMPULSORY ARBITRATION

I certify that I am aware of the dollar limits and any other limitations set forth by the
Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
this case IS subject to compulsory arbitration, as provided by Rules 72 through 77 of the
Arizona Rules of Civil Procedure.


RESPECTFULLY SUBMITTED this


                                   By: Steve M Tidmore Is/
                                        Plaintiff/Attorney for Plaintiff
Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 15 of 17




                       EXHIBIT F
Civil Court Case Information - Case History                                          http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                            Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 16 of 17


                    Docket
          Select Language
         Powered by       Translate




             Case Information
             Case Number:      CV2020-013608                 Judge:      Arbitration 01 | Stephens
             File Date:        10/26/2020                    Location:   Downtown
             Case Type:        Civil

             Party Information
             Party Name                                                          Relationship           Sex               Attorney
             Cari A Miller                                                       Plaintiff              Female            Steve Tidmore
             Costco Wholesale Corporation                                        Defendant                                Pro Per


             Case Documents
             Filing Date           Description                                                              Docket Date            Filing Party
             12/15/2020            AFS - Affidavit Of Service                                               12/17/2020
             NOTE: COSTCO WHOLESALE CORPORATION
             10/26/2020            COM - Complaint                                                           10/26/2020
             NOTE: Complaint
             10/26/2020            CSH - Coversheet                                                          10/26/2020
             NOTE: Civil Cover Sheet
             10/26/2020            CCS - Cerificate Arbitration - Subject To                                 10/26/2020
             NOTE: Certificate Of Compulsory Arbitration - Is Subject To
             10/26/2020            SUM - Summons                                                             10/26/2020
             NOTE: Summons


             Case Calendar
             There are no calendar events on file


             Judgments
             There are no judgments on file




1 of 2                                                                                                                                            1/4/2021, 1:44 PM
Civil Court Case Information - Case History               http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo...
                          Case 2:21-cv-00005-DJH Document 1-3 Filed 01/04/21 Page 17 of 17




2 of 2                                                                                                         1/4/2021, 1:44 PM
